Citation Nr: 0940046	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-31 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, Wife of Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1973 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a July 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record.  


FINDINGS OF FACT

1. Prior to November 14, 2006, the medical evidence did not 
show that Veteran had stress test 7 METs or less; nor is 
there evidence of cardiac hypertrophy or dilatation or left 
ventricular dysfunction with an ejection fraction of 50 
percent or less. 

2. On November 14, 2006, the medical evidence showed that the 
Veteran's left ventricular ejection fraction was measured to 
be 50 percent.  

3.  On December 27, 2007, the medical evidence did not show 
that Veteran had stress test 7 METs or less; nor is there 
evidence of cardiac hypertrophy or dilatation or left 
ventricular dysfunction with an ejection fraction of 50 
percent or less. 


CONCLUSIONS OF LAW

1. Before November 14, 2006, the criteria for a rating in 
excess of 10 percent for CAD are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1 - 4.7, 4.104, Diagnostic Code 7005 (2009).  

2. On November 14, 2006 the criteria for a 60 percent rating 
for CAD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1 - 4.7, 4.104, 
Diagnostic Code 7005 (2009).   


3.  On December 27, 2007 the criteria for a rating no higher 
than 10 percent for CAD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1 - 
4.7, 4.104, Diagnostic Code 7005 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In this case, entitlement to compensation has already been 
established and the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran's service connected CAD is currently rated as 10 
percent disabling under Diagnostic Code 7005, which covers 
arteriosclerotic heart disease.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.  This diagnostic code provides a 10 
percent rating for symptoms manifesting in a workload of 
greater than 7 METs but not greater than 10 METs which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  A 30 percent rating 
applies when there is a workload between 5 METs and 7 METs 
accompanied by dyspnea, fatigue, angina, dizziness, or 
syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year; 
or where a workload between 3 METs and 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction measured between 30 and 50 percent.  A 100 percent 
rating is warranted with chronic congestive heart failure; or 
where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Id.

In August 2002, the Veteran was hospitalized for unstable 
angina pectoris and began treatment for CAD.  His treating 
cardiologist submitted a February 2004 letter detailing the 
Veteran's medical history.  He concluded that the Veteran 
must maintain aggressive medical therapy and regular cardiac 
treatment indefinitely.   

Numerous medical records reflect regular treatment for CAD 
from 2002 to the present.  Notably, private medical records 
from November 2006 show that the Veteran underwent a cardiac 
catheterization and angiography.  During these procedures, 
the physician measured the Veteran's left ventricular 
ejection fraction at 50 percent.  Subsequently, a December 
2007 medical report found the Veteran to have a left 
ventricular ejection fraction of 69 percent.  

The Veteran was afforded a QTC/VA cardiac examination in 
December 2003.  He reported having chest pain in August 2002 
and receiving regular cardiac treatment since that time.  The 
cardiac symptoms interfered with the Veteran's employment and 
leisure activities, in addition to causing sleep 
disturbances.  During physical examination, no cardiac 
abnormalities were noted and the examiner ruled out ischemia 
based on results from the treadmill stress test.  The 
exercise stress test reflected METs of 8.  The physician 
diagnosed atherosclerotic heart disease.  Another QTC/VA 
examination report, dated August 2004, is associated with the 
record and reflected similar complaints and findings as the 
December 2003 examination report.  However, the physician 
noted that the Veteran had several artery stent procedures 
and a heart attack since the last examination report.  

The Veteran was reexamined by VA in June 2009.  The Veteran 
reported initially seeking cardiac medical treatment in 
August 2002 and experiencing angina, dyspnea, dizziness, and 
fatigue since that time.  These symptoms significantly 
limited his occupational and domestic activities.  Physical 
examination of the heart and chest x-rays did not reveal any 
abnormalities.  The electrocardiogram returned normal.  The 
exercise stress test showed METs of 8.5.     

In July 2009, the Veteran testified before the Board that his 
daily occupational and domestic activities have been greatly 
impaired since he developed CAD.  He detailed the workplace 
accommodations that were necessary to maintain his present 
occupation and cited numerous instances where his cardiac 
symptoms interfered with his leisure activities.  He also 
attested to recurrent medical procedures and medications that 
were necessary to treat his CAD.  Throughout the record, he 
has reported that his CAD related symptoms pose significant 
barriers to occupational and leisure activities.  The medical 
record reflects extensive cardiac treatment and indicates 
that the Veteran's CAD is of a progressively deteriorating 
nature. 

The testing performed on November 14, 2006 is the only 
evidence showing that the Veteran's CAD approximates the 
criteria for a 60 percent rating.  It showed that the Veteran 
had left ventricular dysfunction with an ejection fraction of 
50 percent.  An ejection fraction of 30 to 50 percent 
supports assignment of a 60 percent disability evaluation; 
thus, a 60 percent evaluation is assigned from the date of 
that testing.  Earlier evidence does not support a rating 
higher than 10 percent.

Later treatment records, however, do not contain findings 
that would support the 60 percent evaluation.  Testing on 
December 27, 2007 shows left ventricular dysfunction with an 
ejection fraction of 69 percent.  The Veteran underwent 
several exercise stress tests, but none of the results 
approximated the criteria for a rating in excess of 10 
percent.  Additionally, the medical record does not show any 
evidence of cardiac hypertrophy or dilatation.  Consequently, 
a rating of 10 percent, but no higher, is supported beginning 
on December 27, 2007, the date of the testing showing that 
the ejection fraction was no longer in the range of 30 to 50 
percent.

Considering the November 2006 test result and the reports of 
CAD symptoms interfering with activities of daily living, the 
Board finds that the Veteran's CAD disability approximates 
the criteria for a 60 percent rating beginning November 14, 
2006.  38 C.F.R. § 4.104, Diagnostic Code 7005; Hart, supra.  
Before this date, there is no medical evidence showing that 
the Veteran met the schedular criteria for a rating in excess 
of 10 percent.  See id.  The Board denies a rating in excess 
of 10 percent prior to November 14, 2006, and assigns a 
rating of 60 percent effective November 14, 2006.  From 
December 27, 2007, the date of testing showing that the 
ejection fraction is no longer in the range of 30 to 50 
percent, the Board assigns a rating of 10 percent for the 
service-connected CAD.  

Finally, the Board finds that the evidence does not show that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
ratings, as the Veteran has been able to maintain full time 
employment.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2003 and 
July 2009.   Also, in July 2009, the Veteran was notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  Service treatment 
records, private medical records, and Naval Hospital records 
have been obtained.  Additionally, the Veteran was afforded 
VA cardiac examinations in December 2003, August 2004, and 
June 2009. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Before November 14, 2006, entitlement to a rating in excess 
of 10 percent for CAD is denied.  For the period beginning 
November 14, 2006, and ending on December 26, 2007, 
entitlement to a 60 percent rating for CAD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.  For the period beginning December 27, 2007, 
entitlement to a rating in excess of 10 percent for CAD is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


